Case: 14-50270      Document: 00512875425         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50270
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ADEODATO IBARRA-ALCAREZ, also known as Cesar Islas-Alvarez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:96-CR-189-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Adeodato Ibarra-Alcarez appeals the district court’s denial of his pro se
motion seeking to reduce the total 365-month sentence imposed after his 1996
jury trial convictions for one count of conspiracy to distribute and to possess
1,744.99 kilograms of marijuana and three counts of possession with intent to
distribute a quantity of marijuana.               Ibarra-Alcarez had argued that
“extraordinary and compelling circumstances” made him a good candidate for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50270    Document: 00512875425     Page: 2   Date Filed: 12/18/2014


                                 No. 14-50270

a sentence reduction. The district court concluded that the limited number of
circumstances in 18 U.S.C. § 3582(c) permitting the court to modify a
previously imposed sentence did not apply in Ibarra-Alcarez’s case.
      We review the district court’s decision whether to reduce a sentence
under § 3582 for abuse of discretion. See United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009). To the extent that Ibarra-Alcarez suggests that despite
his having specifically referenced § 3582(c) in his motion, the district court
should not have construed his motion as being filed pursuant to § 3582(c), his
argument is unavailing because he cannot rely on any of his other statutory or
procedural references as a vehicle to request a sentence modification.        In
particular, U.S.S.G. § 1B1.13 of the Sentencing Guidelines is merely a policy
statement advising district courts when to grant a sentence reduction motion
filed by the director of the Bureau of Prisons (BOP) pursuant to § 3582(c)(1)(A).
Also, 28 U.S.C. § 994(p) merely outlines one of the United States Sentencing
Commission’s duties. In addition, 18 U.S.C. § 4205(g) states that upon motion
by the BOP, the sentencing court may reduce a minimum sentence term to
time served. Given that Ibarra-Alvarez stated that his motion was being
brought in conjunction with § 3582(c) and that the BOP had not filed a motion
for a sentence reduction in Ibarra-Alcarez’s case, it was not improper for the
district court to construe his motion as being brought pursuant to § 3582.
      The sentence imposed upon a judgment of conviction is generally final
and may be modified in only a limited number of circumstances such as
(1) where the director of the BOP moves, as outlined in § 3582(c)(1)(A), for a
sentence reduction based upon “extraordinary and compelling reasons” and
indicates that a reduction is consistent with the 18 U.S.C. § 3553(a) sentencing
factors; (2) where, as outlined in § 3582(c)(2), a defendant was sentenced based
upon a sentencing range that has subsequently been lowered by the Sentencing



                                       2
    Case: 14-50270    Document: 00512875425     Page: 3   Date Filed: 12/18/2014


                                 No. 14-50270

Commission; (3) where permitted by the provisions of Federal Rule of Criminal
Procedure 35 and 18 U.S.C. § 3742; and (4) if the sentence is outside of the
guideline range, where permitted by the provisions of § 3742. See § 3582(b);
United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997) (noting that a
district court’s jurisdiction to correct or modify a final sentence is limited to
those specific circumstances enumerated in § 3582(b)). None of the arguments
raised in Ibarra-Alcarez’s motion fell within any of these limited
circumstances; therefore, the district court did not have jurisdiction to correct
or modify his sentence. See Bridges, 116 F.3d at 1112.
      The district court did not abuse its discretion in denying Ibarra-Alcarez’s
motion for a sentence reduction. See Evans, 587 F.3d at 672. Accordingly, the
order of the district court is AFFIRMED.




                                       3